Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application Data Sheet (ADS) submitted on 06 April 2020 lists the instant Application as being a Continuation of Application Number 16/126,474, which is itself a Continuation of 14/144,380. It is noted that Application number 16/126,474 is directed toward a Photovoltaic Power Generation System and Method and Device for Suppressing Harmonic Waves, subject matter of which is unsupported by the disclosure of the 14/144,380 application to which the ADS lists priority. Furthermore, the ‘474 application appears to comprise Applicants and Inventors different than those listed on the ADS. 
The Examiner however, notes that Application Number 16/126,484 seems to be a direct Continuation of the ‘380 Application, and seems to disclose the same subject matter and include the same inventive entity and assignee as the instant application. The Examiner presumes that perhaps a typographical error occurred during the filing of the ADS and that perhaps the ADS should have claimed priority to Application 16/126,484 rather than Application 16/126,474 as presently listed. The Examiner strongly suggests that Applicant file a corrected ADS featuring the correct priority benefits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,616,656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application 16/841101
U.S. Patent No. 10,616,656 B2
1. A method for presenting media content corresponding to a channel change request, the method comprising:
retrieving thumbnail content items corresponding to content sources that have been identified as likely to be 

(2. The method of claim 1, further comprising concurrently presenting the media content item in the display area and a first subset of the thumbnail content items from the thumbnail content items that correspond to a first subset of the content sources to be presented in a navigation area.)(3. The method of claim 2, wherein each of the first subset of the thumbnail content items are presented in the first size and wherein the media content item is presented in the second size.)
concurrently presenting a media content item in a display area and a first subset of the thumbnail content items from the thumbnail content items that correspond to a first subset of the content sources to be presented in a navigation area, 


wherein each of the first subset of the thumbnail content items are presented in a first size and wherein the media content item is presented in a second size;
(4. The method of claim 2, further comprising: 
receiving an indication to present additional thumbnail content items;
in response to receiving the indication to present the additional thumbnail content 


receiving an indication to present additional thumbnail content items;
in response to receiving the indication to present the additional thumbnail content 
receiving a request to switch from a first content source to a second content source in which a selection of a thumbnail content item that corresponds with a media content item from the second content source has been received;
receiving a request to switch from a first content source to a second content source in which a selection of one of the second subset of the thumbnail content items has been received, wherein media content from the second content source is represented in the second subset of thumbnail content items; (where the differences in the ‘656 patent anticipate the broader recitations in the instant application)
in response to receiving the request to switch from the first content source to the second content source, causing the 
the one of the second subset of the thumbnail content items to be presented in the display area by resizing the animation corresponding to the one of the second plurality of thumbnail content items from the first size to the second size while concurrently processing media content corresponding to the second content source that includes decoding video data and audio data corresponding to the media content; and (where the differences in the ‘656 patent anticipate the broader recitations in the instant application)
in response to determining that the decoded media data corresponding to the media content provided on the second content source is ready for presentation, replacing the animation corresponding to the thumbnail content items in the display area with the processed media content.
in response to determining that the decoded audio data and the decoded video data corresponding to the media content provided on the second content source are ready for presentation, replacing the animation corresponding to the one of the second subset of the thumbnail content items in the display area with the processed media content. (where the differences in the ‘656 patent anticipate the broader recitations in the instant application)
5. The method of claim 4, wherein the first subset of the content sources corresponds to a first category of media content associated with a first type of media content and wherein the second subset of the content sources corresponds to a second category of media content associated with a second type of media content.
3. The method of claim 1, wherein the first subset of the content sources corresponds to a first category of media content associated with a first type of media content and wherein the second subset of the content sources corresponds to a second category of media content associated with a second type of media content.
6. The method of claim 4, further comprising presenting content information along with each of the first subset and the second subset of the thumbnail content items, wherein the content information provides information about content being presented on each content source.
8. The method of claim 1, further comprising presenting content information along with each of the first subset and the second subset of the thumbnail content items, wherein the content information provides information about content being presented on each content source.
7. The method of claim 4, further comprising causing the media content item to be presented in the display area on a first display associated with a first 

8. The method of claim 1, further comprising determining whether the media content provided on the second content source is ready for presentation by determining whether decoded audio data corresponding to the media content provided on the second content source and decoded video data corresponding to the media content provided on the second content source have been synchronized based on stored information corresponding to the second content source.
4. The method of claim 1, further comprising determining whether the media content provided on the second content source is ready for presentation by determining whether the decoded audio data corresponding to the media content provided on the second content source and the decoded video data corresponding to the media content provided on the second content source have been synchronized based on stored information corresponding to the second content source.
9. The method of claim 1, further comprising, in response to determining that decoded audio data corresponding to the media content provided on the second content source and decoded 

the one of the second subset of thumbnail content items in the display area and continuing to process the media content corresponding to the second content source.
10. The method of claim 1, further comprising causing audio content corresponding to the second content source to be presented in response to receiving the request to switch from the first content source to the second content source.
7. The method of claim 1, further comprising causing audio content corresponding to the second content source to be presented in response to receiving the request to switch from the first content source to the second content source.


Claims 11-21 are similarly analyzed and rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,616,656 B2.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of U.S. Patent No. 10,075,771 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application 16/841101
U.S. Patent No. 10,075,771 B1
1. A method for presenting media content corresponding to a channel change request, the method comprising:



retrieving thumbnail content items corresponding to content sources that have been identified as likely to be selected by a viewer, wherein each of the thumbnail content items includes an animation representing media content of a corresponding content source; 
1. A method for presenting media content corresponding to a channel change request, the method comprising:
causing media content provided on a first channel to be presented in a first display area on a first screen;
identifying a plurality of channels likely to be selected by a viewer viewing the media content provided on the first channel, wherein the plurality of channels is a subset of a group of available channels, and wherein the plurality of channels does not include all of the channels in the group of available channels;
retrieving a plurality of thumbnail content items corresponding to the plurality of 
(2. The method of claim 1, further comprising concurrently presenting the media content item in the display area and a first subset of the thumbnail content items from the thumbnail content items that correspond to a first subset of the content sources to be presented in a navigation area.)(3. The method of claim 2, wherein each of the first subset of the thumbnail content items are presented in the first size and wherein the media content item is presented in the second size.)

causing a first plurality of thumbnail content items corresponding to a first group of the plurality of channels to be presented in a second display area, wherein each of the first plurality of thumbnail content items includes an animation representing media content of the corresponding channel, and wherein causing the first plurality of thumbnail content items to be presented includes causing one of the animations to be presented in a portion of the second display area having a first size, and wherein the first group of the plurality of channels corresponds to a first category of media content associated with a first type of media content;
(4. The method of claim 2, further comprising: 
receiving an indication to present additional thumbnail content items;





in response to receiving the indication to present the additional thumbnail content items, causing a second subset of the thumbnail content items from the thumbnail content items that correspond to a second subset of the content sources to replace the first subset of the thumbnail content, wherein each of the second subset of the thumbnail content items are presented in the first size and within the navigation area;)(5. The method of claim 4, wherein the first subset of the content sources corresponds to a first category of media content associated with a first type of media content and wherein the second subset of the content sources corresponds to a second category of 

causing the second plurality of thumbnail content items corresponding to the second group of the plurality of channels to replace the first plurality of thumbnail content items in the second display area, wherein each of the second plurality of thumbnail content items includes an animation representing media content of the corresponding channel, and wherein causing the second plurality of thumbnail content items to be presented includes causing one of the animations corresponding to one of the second plurality of thumbnail content items to be presented in a portion of the second display area having the first size;

receiving, at a hardware processor, a selection of one of the second plurality of thumbnail content items, wherein the selection indicates a request to switch to a second channel corresponding to the one of the second plurality of thumbnail content items, and wherein the second channel is included in the second group of the plurality of channels;
in response to receiving the request to switch from the first content source to the second content source, causing the animation corresponding to the thumbnail content item to be presented in a display area by resizing the animation corresponding to the thumbnail content item from a first size to a second size corresponding to a size of media content being presented in the display area while concurrently processing media content corresponding to the second content 

in response to determining that the decoded media data corresponding to the media content provided on the second content source is ready for presentation, replacing the animation corresponding to the thumbnail content items in the display area with the processed media content.
in response to determining that the decoded audio data corresponding to the media content provided on the second channel and the decoded video data corresponding to the media content provided on the second channel have been synchronized at a second time, replacing the animation corresponding to the one of the second plurality of thumbnail content items in the first display area with the processed media content.
6. The method of claim 4, further comprising presenting content information along with each of the first subset and the second subset of the thumbnail content items, wherein the content information provides information about content being presented on each content source.
(Where textual information to identify channel number/title/etc. of a content source in a mosaic-style programming guide is well-known and ubiquitously utilized in the art)
7. The method of claim 4, further comprising causing the media content 

8. The method of claim 1, further comprising 
determining whether the media content provided on the second content source is ready for presentation by determining whether decoded audio data corresponding to the media content provided on the second content source and decoded video data corresponding to the media content provided on the second content source have been synchronized based on stored information corresponding to the second content source.


determining whether the media content provided on the second channel is ready for presentation by determining whether the decoded audio data corresponding to the media content provided on the second channel and the decoded video data corresponding to the media content provided on the second channel have been synchronized based on stored information corresponding to the second channel;
9. The method of claim 1, further comprising,
in response to determining that decoded audio data corresponding to 



in response to determining that the decoded audio data corresponding to the media content provided on the second channel and the decoded video data corresponding to the media content provided on the second channel have not been synchronized at a first time, continuing to present the animation corresponding to the one of the second plurality of thumbnail content items in the first display area and continuing to process the media content corresponding to the second channel;
10. The method of claim 1, further comprising causing audio content corresponding to the second content source to be presented in response to receiving the request to switch from the first content source to the second content source.
3. The method of claim 1, further comprising causing audio content corresponding to the second channel to be presented in response to receiving the selection of the one of the second plurality of thumbnail content items.


Claims 11-21 are similarly analyzed and rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of 10,075,771 B1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421